UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1921


In re: DAVID HILL,

                     Petitioner.



                            On Petition for Writ of Mandamus.
                                (1:01-cr-00191-CMH-1)


Submitted: February 19, 2019                                 Decided: February 28, 2019


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Hill, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Hill petitions for a writ of mandamus, alleging that the district court has

unduly delayed acting on his motion for reconsideration of the court’s prior order

denying Hill’s authorized, successive 28 U.S.C. § 2255 (2012) motion. Hill seeks an

order from this court directing the district court to act. Our review of the district court’s

docket reveals that, by order entered on December 21, 2018, the district court denied

Hill’s motion for reconsideration.      Accordingly, because the district court recently

decided Hill’s motion, we deny the mandamus petition as moot. We grant Hill leave to

proceed in forma pauperis. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                       PETITION DENIED




                                             2